Name: Regulation (EEC) No 2767/75 of the Council of 29 October 1975 laying down general rules for the system of 'pilot products and derived products' enabling additional amounts to be fixed for pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 11.75 Official Journal of the European Communities No L 282/29 REGULATION (EEC) No 27267/75 OF THE COUNCIL of 29 October 1975 laying down general rules for the system of 'pilot products and derived products' enabling additional amounts to be fixed for pigmeat more than one pilot product ; whereas, in order to prevent the protection afforded by the additional amount for the pilot product from being ineffective, when additional amounts are being fixed for more than one pilot product, the highest derived additional amount should be applied ; whereas, however, in the case of derived products containing a substantial proportion of pig fat, the additional amount derived by reference to the pig fat should be added to that derived by reference to some other pilot product, the coefficients being so fixed as to take account of the fact that the derived product is composed both of fat and of meat ; Whereas the system of pilot products and derived products should not exclude the possibility of fixing an additional amount for the derived product when the price level for the relevant pilot product does not warrant the fixing of such an amount for the latter ; whereas the derived product may well be offered at a price lower than that resulting from the normal price relationship between pilot product and derived product ; Whereas in the gase of certain products no additional amount should be fixed, either because of their small economic importance or because the customs duty thereon has been bound within GATT; Whereas it is necessary to specify subdivisions for bacon and like products by reason of their importance in Community trade and to establish qualitative criteria for these products, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 2759/75 ( x ) of 29 October 1975 on the common organization of the market in pigmeat, and in parti ­ cular Article 13 (4) thereof; Having regard to the proposal from the Commission ; Whereas Article 12 of Regulation (EEC) No 2759/75 provides that sluice-gate prices are fixed only for certain pigmeat products ; whereas these products are listed in Article 1 of Council Regulation (EEC) No 2766/75 (2 ) of 29 October 1975 establishing the list of products for which sluice-gate prices are to be fixed and laying down the rules for fixing the sluice ­ gate price for pig carcases ; Whereas Article 13 of Regulation (EEC) No 2759/75 provides for the establishment of a system of 'pilot products and derived products' enabling additional amounts to be fixed for 'derived products ', namely those for which sluice-gate prices are not fixed ; Whereas derived products consist of pigmeat or contain cuts of pigmeat in varying proportions ; whereas their prices, therefore, normally stand in a certain relationship to the price of pigmeat or cuts of pigmeat ; whereas this relationship is reflected in the ratio existing between the levies applicable to them; Whereas, consequently, the additional amount for the derived product can be obtained by applying to the additional amount for the relevant pilot product a coefficient expressing the abovementioned ratio ; whereas it is necessary to apply this derived additional amount when free-at-frontier offer prices for the derived product follow the same trend as those for the relevant pilot product ; Whereas because of their composition it is necessary in the case of certain derived products to specify HAS ADOPTED THIS REGULATION: Article 1 The pilot products and the derived products relating to each of these products shall be as shown in Annex I. The products shown in Annex I are taken from the list set out in Annex II . Article 2 (') See page 1 of this Official Journal . ( 2 ) See page 25 of this Official Journal . 1 . Where an additional amount is fixed for a pilot product and free -at-Community-frontier offer prices No L 282/30 Official Journal of the European Communities 1 . 11.75 2. The coefficient for the products listed in Article 1 ( 1 ) ( c) of Regulation (EEC) No 2759/75 shall be calculated by reference to the ratio between the le^y for the derived product and the levy for the relevant pilot product, and, as necessary, to the composition of the derived product. Article 4 1 . For the purposes of this Regulation : ( a) 'Bacon side' shall be taken to mean half a pig carcase without the head, chaps , neck, feet, tail , flare fat, kidneys, tenderloin, blade-bone, sternum, vertebral column, pelvic bone and diaphragm; (b ) 'Spencer' shall be taken to mean a bacon side without the ham, whether or not boned; (c) '3 /4 side' shall be taken to mean a bacon side without the shoulder, whether or not boned; (d) 'Middle' shall be taken to mean a bacon side without the ham and the shoulder whether or not boned. 2. For the purposes of subheading 02.06 B I b) 3 , 4, 5 , 6 and 7 of the Common Customs Tariff, products whose water/protein ratio in the meat is more than 2-8 shall be considered as slightly dried or slightly smoked. The protein content shall be taken to mean the nitrogen content multiplied by 6-25 . The nitrogen content shall be determined in accordance with the ISO method PR No 1233 . for the derived product follow the same trend as those for the pilot product, an amount shall be added to the levy on the derived product. 2. The additional amount shall be determined : * (a) either by multiplying the additional amount for the pilot product by the coefficient applicable to the derived product, calculated in accordance with the prpvisions of Article 3 ; (b ) or by reference to the difference between free-at-frontier offers for the derived product and the normal import price for that product. 3 . If more than one pilot product  none of which is pig fat  is specified in respect of a derived product, the additional amount for the derived product shall be equal to the highest of the amounts obtained by multiplying the additional amount for each of the pilot products in question by the relevant coefficient. Where for a derived product pig fat is one of the pilot products, the additional amount for the derived product shall be equal to the sum of :  the amount obtained by multiplying the additional amount for pig fat by the relevant coefficient, and  the highest of the amounts obtained by multiplying the additional amount for each of the pilot products other than pig fat by the relevant coefficient applicable in each case. 4. Where an additional amount has not been fixed for the pilot product, an additional amount may be fixed for a derived product if free-at-frontier offer prices for this product do not correspond to the normal relationship between the price for the pilot product and that of the derived product. In that case, the additional amount shall be the amount required to restore the normal relationship between the price of the pilot product and that of the derived product. Article 5 1 . Council Regulation No 137/67/EEC (*) of 13 June 1967 laying down general rules for the system of 'pilot products and derived products' allowing additional amounts to be fixed for pigmeat, as last amended by Regulation (EEC) No 3158/73 (2), is hereby repealed. 2. References to the Regulation repealed by paragraph 1 shall be construed as references to this Regulation . Article 6 This Regulation shall enter into force on 1 November 1975 . Article 3 1 . The coefficient for those of the products listed in Article 1 ( 1 ) (b ) of Regulation (EEC) No 2759/75 which are derived products shall be obtained by dividing the coefficient used for calculating the levy for the derived products in question by the coefficient used for the relevant pilot product. H OJ No 122, 22. 6. 1967, p. 2395/67. ( 2 ) OT No L 322, 23 . 11 . 1973, p . 1 . 1. 11. 75 Official Journal of the European Communities No L 282/31 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 October 1975 . For the Council The President G. MARCORA No L 282/32 Official Journal of the European Communities 1 . 11 . 75 ANNEX I List of pilot products and derived products in respect of the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2759/75 Nomenclature No as shown in Annex II to this Regulation Description of goods Pilot product 02.01 A III a) 1 Meat of domestic swine in carcases or half-carcases, with or without heads, feet or flare fat Derived products 02.01 A III a) 02.06 B I a 02.06 B I b) Pilot product 02.01 A III a) 2 Derived products 02.01 A III a) Meat of domestic swine, fresh, chilled or frozen : 6 . Other : bb) Other Meat of domestic swine, salted or in brine : 7. Other Meat of domestic swine, dried or smoked : 1 . Carcases or half-carcases, with or without heads, feet or flare fat 7. Other : aa) Slightly dried or slightly smoked bb) Other Hams and cuts of ham, unboned (bone-in) Meat of domestic swine, fresh, chilled or frozen : 6 . Other : bb) Other Meat of domestic swine, salted or in brine : 7. Other Meat of domestic swine, dried or smoked : 3 . Hams and cuts of ham, unboned (bone-in): aa) Slightly dried or slightly smoked bb) Other 7. Other : aa) Slightly dried or slightly smoked bb) Other Sausages and the like, of meat, meat offal or animal blood : Other : Sausages, dry or for spreading, uncooked 02.06 B I a 02.06 B I b) 16.01 B I 1 . 11. 75 Official Journal of the European Communities No L 282/33 Nomenclature No as shown in Annex II to this Regulation Description of goods 16.02 Other prepared or preserved meat or meat offal : B Other : III Other: a ) Containing meat or offals of domestic swine and containing by weight : 1 . 80 % or more of meat or offal, of any kind, including fats of any kind or origin : aa) Hams, fillets and loins, pieces thereof cc) Other Pilot product 02.01 A III a) 3 Shoulders (fores ) and cuts of shoulders, unboned (bone-in) Derived products 02.01 A III a) Meat of domestic swine, fresh, chilled or frozen : 6. Other : bb ) Other 02.06 B I a) Meat of domestic swine, salted or in brine : 7. Other 02.06 B I b) Meat of domestic swine, dried or smoked : 4 . Shoulders and cuts of shoulders, unboned (bone-in): aa) Slightly dried or slightly smoked bb) Other 7. Other : aa) Slightly dried or slightly smoked bb) Other 16.01 Sausages and the like, of meat, meat offal or animal blood : B Other : I Sausages, dry or for spreading, uncooked II Other 16.02 Other prepared or preserved meat or meat offal : B Other : III Other : a ) Containing meat or offals of domestic swine and containing by weight : 1 . 80 % or more of meat or offal , of any kind, including fats of any kind or origin : bb ) Shoulders and pieces thereof cc) Other 2. 40 % or more but less than 80 % of meat or offal, of any kind, including fats of any kind or origin 3 . Less than 40 % of meat or offal, of any kind, including fats of any kind or origin No L 282/34 Official Journal of the European Communities 1 . 11. 75 Nomenclature No as shown in Annex II to this Regulation Description of goods Pilot product 02.01 A III a) 4 Loins and cuts of loins unboned (bone-in) Derived products 02.01 A III a) Meat of domestic swine, fresh, chilled or frozen : 6 . Other : bb) Other 02.06 B I a) Meat of domestic swine, salted or in brine : 7. Other 02.06 B I b) Meat of domestic swine, dried or smoked : t 5 . Loins and cuts of loin, unboned (bone-in): aa) Slightly dried or slightly smoked bb) Other 7. Other : aa) Slightly dried or slightly smoked bb ) Other / 16.02 Other prepared or preserved meat or meat offal : B Other : III Other : a ) Containing meat or offals of domestic swine and containing by weight : 1 . 80 % or more of meat or offal of any kind, including fats of any kind or origin : aa) Hams, fillets and loins ; pieces thereof Pilot product 02.01 A III a ) 5 Bellies (streaky) and cuts of bellies Derived products 02.01 A III a ) Meat of domestic swine, fresh, chilled or frozen : 6. Other : bb) Other 02.06 B I a) Meat of domestic swine, salted or in brine : 7. Other 02.06 B I b) Meat of domestic swine, dried or smoked : 6. Bellies (streaky) and cuts of bellies aa) Slightly dried or slightly smoked bb ) Other 7. Other : aa) Slightly dried or slightly smoked bb) Other 16.02 Other prepared or preserved meat or meat offal : B Other : III Other : a) Containing meat or offals of domestic swine and containing by weight : 2 . 40 % or more but less than 80 % of meat or offal, of any kind, including fats of any kind or origin 1 . 11.75 Official Journal of the European Communities No L 282/35 Nomenclature No as shown in Annex II to this Regulation Description of goods 16.02 (cont'd) 3 . Less than 40 % of meat or offal, of any kind, including fats of any kind or origin Pilot product 02.05 A I Back-fat, fresh, chilled, frozen, salted or in brine Derived products 02.05 A II Back-fat, dried or smoked 02.05 B Pig fat, other than that falling within subheading A 16.01 Sausages and the like, of meat, meat offal or animal blood : B Other : I Sausages, dry or for spreading, uncooked II Other: 16.02 Other prepared or preserved meat or meat offal : B Other: III Other: a) Containing meat or offals of domestic swine and containing by weight : 1 . 80 % or more of meat or offal, of any kind, including fats of any kind or origin : cc) Other 2. 40 % or more but less than 80 % of meat or offal, of any kind, including fats of any kind or origin 3. Less than 40 % of meat or offal, of any kind, including fats of any kind or origin Pilot product 02.06 B I a) 2 aa) Bacon sides Derived products 02.06 B I a) Meat of domestic swine, salted or in brine : 2. bb) Spencers cc) ¾ sides and middles 7. Other 02.06 B I b) Meat of domestic swine, dried or smoked : 2 . Bacon sides, spencers, ¾ sides and middles : aa) Bacon sides bb) Spencers cc) V4 sides and middles 3 . Hams and cuts of ham, unboned (bone-in): aa) Slightly dried or slightly smoked 4. Shoulders (fores) and cuts of shoulders, unboned (bone-in): aa) Slightly dried or slightly smoked 5 . Loins and cuts of loins, unboned (bone-in): aa) Slightly dried or slightly smoked 6. Bellies (streaky) and cuts of bellies : aa) Slightly dried or slightly smoked 7. Other : aa) Slightly dried or slightly smoked No L 282/36 Official Journal of the European Communities 1. 11. 75 ANNEX II Complete list of products specified in Article 1 (1 ) of Regulation (EEC) No 2759/75 CCT heading No Description of goods (a 01.03 Live swine : A. Domestic species : II . Other: a) Sows having farrowed at least once, of a weight of not less than 160 kg b) Other (b) 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh, chilled or frozen : A. Meat: III . Of swine : a) Of domestic swine : 1 . Carcases or half-carcases, with or without heads, feet or flare fat 2. Hams and cuts of ham, unboned (bone-in) 3 . Shoulders (fores) and cuts of shoulders, unboned (bone-in) 4. Loins and cuts of loins, unboned (bone-in) 5 . Bellies (streaky) and cuts of bellies 6. Other: aa) Boned or boneless and frozen bb) Other B. Offals : II. Other: c) Of domestic swine: 1 . Heads and cuts of heads ; necks 2. Feet; tails 3 . Kidneys 4. Livers 5 . Hearts; tongues ; lungs 6. Livers, hearts, tongues and lungs attached to the trachea and gullet 6. Other 02.05 Pig fat free of lean meat and poultry fat (not rendered or solvent-extracted), fresh, chilled, frozen, salted, in brine, dried or smoked : A. Back-fat : I. Fresh, chilled, frozen, salted or in brine II . Dried or smoked B. Pig fat, other than that falling within subheading A 1 . 11. 75 Official Journal of the European Communities No L 282/37 CCT heading No Description of goods 02.06 Meat and edible meat offals (except poultry liver), salted, in brine, dried or smoked : B. Meat and edible meat offals of domestic swine : I. Meat : a ) Salted or in brine : 1 . Carcases or half-carcases, with or without heads, feet or flare fat 2. Bacon sides, spencers, sides and middles : aa) Bacon sides bb) Spencers cc) ¾ sides or middles 3 . Hams and cuts of ham; unboned (bone-in) 4 . Shoulders (fores) and cuts of shoulders, unboned (bone-in) 5 . Loins and cuts of loins, unboned (bone-in) 6. Bellies (streaky) and cuts of bellies 7. Other b) Dried or smoked : 1 . Carcases or half-carcases, with or without heads, feet or flare fat 2. Bacon sides, spencers, a/t sides or middles : aa) Bacon sides bb) Spencers cc) 3U sides or middles 3 . Hams and cuts of ham, unboned (bone-in): aa) Slightly dried or slightly smoked bb) Other 4. Shoulders (fores) and cuts of shoulders, unboned (bone-in): aa) Slightly dried or slightly smoked bb) Other 5 . Loins and cuts of loins, unboned (bone-in): aa) Slightly dried or slightly smoked bb ) Other 6. Bellies (streaky) and cuts of bellies : aa) Slightly dried or slightly smoked bb) Other 7. Other: aa) Slightly dried or slightly smoked bb) Other II . Edible meat offals : a ) Heads and cuts of heads; necks b) Feet ; tails c) Kidneys d) Livers e) Hearts ; tongues ; lungs f) Livers, hearts, tongues and lungs attached to the trachea and gullet g) Other No L 282/38 I Official Journal of the European Communities 1.11.75 CCT heading No Description of goods 15.01 Lard, other pig fat and poultry fat, rendered or solvent-extracted : A. Lard and other pig fat : I. For industrial uses other than the manufacture of foodstuffs for human consumption (a) II . Other (c) 16.01 Sausages and the like, of meat, meat offal or animal blood: A. Liver sausages B. Other (b) I. Sausages, dry or for spreading, uncooked II. Other 16.02 Other prepared or preserved meat or meat offal : A. Liver : II . Other B. Other: m. Other: a) Containing meat or offals of domestic swine and containing by weight : 1 . 80 % or more of meat or offal , of any kind, including fats of 'any kind or origin': aa) Hams, fillets and loins ; pieces thereof bb) Shoulders and pieces thereof cc) Other 2. 40 % or more but less than 80 % of meat or offal, of any kind, including fats of any kind or origin 3 . Less than 40 % of meat or offal, of any kind, including fats of any kind or origin (a) Inclusion within this subheading is subject to conditions to be determined by the competent authorities . (b) The levy on sausages imported in containers which also contain preserving liquid shall be charged on the net weight, minus the weight of the liquid .